Citation Nr: 1045491	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-01 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to May 24, 2010.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss from May 24, 2010.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966, 
and from July 1967 to February 1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied entitlement to a rating in excess of 0 
percent for bilateral hearing loss.  In a June 2010 rating 
decision, the RO granted a 10 percent rating for bilateral 
hearing loss, effective May 24, 2010.  However, as that increase 
does not represent a total grant of benefits sought on appeal, 
this claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to May 24, 2010, the date of a VA examination 
demonstrating entitlement to a higher rating, the Veteran's 
service-connected bilateral hearing loss was manifested by 
auditory acuity levels of no more than Roman Numeral III in the 
right ear and Roman Numeral I in the left ear.  Speech 
recognition ability was no worse than 86 percent in the right ear 
and 92 percent in the left ear.

2.  Since May 24, 2010, the Veteran's service-connected bilateral 
hearing loss has been manifested by auditory acuity levels of no 
more than Roman Numeral IV in the right ear and Roman Numeral III 
in the left ear, with speech recognition ability of 80 percent in 
the right ear and 80 percent in the left ear.

3.  At no time during the pendency of this appeal has the 
Veteran's bilateral hearing loss been productive of marked 
interference with employment or frequent periods of 
hospitalization.  




CONCLUSIONS OF LAW

1.  Prior to May 24, 2010, the criteria for a compensable rating 
for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 
(2010).

2.  Since May 24, 2010, the criteria for a rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 
(2010).

3.  The Veteran's bilateral hearing loss does not present such an 
exceptional or unusual disability picture as to warrant referral 
for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities, which are based, as far as 
practically can be determined, on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Veteran's bilateral hearing loss is rated according to a 
mechanical application of the rating schedule, using numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for 
bilateral defective hearing range from 0 percent to 100 percent.  
The basic method of rating hearing loss involves audiological 
test results of impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured by 
pure tone audiometry tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 
(2010).  This alternative method provides that, when the puretone 
threshold at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2010).  

Additionally, when the pure tone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and then elevate that numeral to 
the next higher Roman numeral, evaluating each ear separately.  
38 C.F.R. § 4.86(b) (2010).  

In this case, there are no test results of record that meet the 
numerical criteria for a rating based on exceptional patterns of 
hearing noted above.  Accordingly, the Veteran's hearing loss 
will be rated by the usual method.  38 C.F.R. §§ 4.85 (2010).  

The Veteran, in written statements, contends that he has been 
entitled to a compensable rating for bilateral hearing loss since 
at least as early as June 2008.  In June 2010, he was granted a 
10 percent rating, effective May 24, 2010.  Accordingly, the 
Board will consider whether a rating in excess of 0 percent is 
warranted for the period prior to May 24, 2010, and whether a 
rating in excess of 10 percent is warranted from May 24, 2010, to 
the present.

The Period Prior to May 24, 2010

In support of his claim for an increased rating for bilateral 
hearing loss, the Veteran submitted a private audiogram conducted 
in June 2008.  At that time, his pure tone thresholds, in 
decibels, were assessed as follows:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
25
30
65
Not 
tested
70
LEFT
25
35
40
75
75

The averages were 55 in the right ear and 56 in the left ear.  
Speech recognition ability was measured as 96 percent in one ear 
and 92 percent in the other using a live-voice NU6 discrimination 
list.  The examiner noted that word recognition was excellent in 
both ears.  Although it is not clear from the report to which ear 
the 92 percent applied and to which ear the 96 percent applied, 
Table VI of 38 C.F.R. § 4.85 provides for one roman numeral 
designation for any discrimination score between 92 percent and 
100 percent.  Thus, applying either discrimination score to 
either ear would have no impact on the applicable numeric 
designation under Table VI.  Moreover, although that examination 
did not comply with the VA regulation requiring use of the 
Maryland CNC discrimination test, the examination does not show 
entitlement to a higher rating and, therefore, its consideration 
by the Board has no impact on the final outcome of the Veteran's 
claim.

With respect to the Veteran's right ear, applicable law provides 
that an average pure tone threshold of 55 decibels along with 
speech discrimination between 92 and 100 percent warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  With respect to his left ear, the average pure tone 
threshold of 56 decibels along with speech discrimination between 
92 and 100 percent warrants a designation of Roman Numeral I 
under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. 
§ 4.85, where the right ear is Roman Numeral I, and the left ear 
is Roman Numeral I, the appropriate rating is 0 percent under 
Diagnostic Code 6100.  

The Veteran was afforded a VA fee-basis audiological examination 
in July 2008, in which his pure tone thresholds, in decibels, 
were as follows:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
30
30
65
70
70
LEFT
25
35
35
70
70

The averages were 59 in the right ear and 53 in the left ear.  
Speech recognition ability was measured as 86 percent in the 
right ear and 92 percent in the left ear using a recorded CNC 
speech recognition test.  38 C.F.R. § 4.85(a) (2010).  

The July 2008 audiometric findings are consistent with hearing 
levels of Roman Numeral III in the right ear and Roman Numeral I 
in the left ear, measured using the usual method under Table VI 
of 38 C.F.R. § 4.85.  Those hearing levels warrant a 0 percent 
rating under Diagnostic Code 6100.

The June 2008 and July 2008 audiometric test results are the only 
complete evidence of record for the relevant period prior to May 
24, 2010.  The Board is cognizant that the Veteran has submitted 
lay statements showing that he complained of difficulty hearing 
and carrying on conversations, listened to the radio and 
television at volume that was uncomfortable for others, and was 
prescribed hearing aids, and private medical records.  The Board 
also recognizes that VA treatment notes from April 2009 discuss 
the Veteran's bilateral hearing disabilities.  That evidence, 
however, does not contain any audiological findings during the 
relevant period that would entitle the Veteran to a higher rating 
for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 
C.F.R. § 4.86.  Accordingly, the Board finds that the Veteran was 
not entitled to a rating in excess of 0 percent for bilateral 
hearing loss during the relevant appeals period.

The Board finds that the preponderance of the evidence is against 
the claim for a rating higher than 0 percent prior to May 24, 
2010, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

May 24, 2010, to the Present

The pertinent evidence of record during this appeal period 
includes a report of a May 2010 VA audiological evaluation, which 
indicated that the Veteran's hearing loss had worsened since his 
prior hearing evaluations.  His pure tone thresholds, in 
decibels, were assessed as follows:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
25
25
65
65
70
LEFT
40
30
25
65
65

The averages were 56 in the right ear and 46 in the left ear.  
Speech recognition ability was measured as 80 percent in the 
right ear and 80 percent in the left ear using a recorded CNC 
word recognition test.  38 C.F.R. § 4.85(a) (2010).  

The May 2010 audiometric findings are consistent with hearing 
levels of Roman Numeral IV in the right ear and Roman Numeral III 
in the left ear, as measured using the usual method of Table VI.  
Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman 
Numeral IV, and the left ear is Roman Numeral III, the 
appropriate rating is 10 percent under Diagnostic Code 6100.  

Since the May 2010 examination, no further evidence has been 
received demonstrating that the Veteran's hearing loss has 
worsened.  Thus, the Board finds that the Veteran's disability 
has warranted no more than a 10 percent rating since the date of 
his most recent evaluation on May 24, 2010.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In sum, the Board finds that the Veteran's bilateral hearing loss 
did not warrant a rating in excess of 0 percent at any time prior 
to May 24, 2010, when a VA examination showed entitlement to a 
higher rating, or a rating in excess of 10 percent at any time 
since May 24, 2010.  The Board has considered whether a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board 
finds that the preponderance of the evidence is against any claim 
for higher ratings during the period under consideration, and 
thus, the claims for a higher rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Consideration

The above determinations are based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  
However, the Board finds in this case that the regular schedular 
standards are not inadequate.

The Board acknowledges that the Veteran's clinical records and 
lay statements indicate that his bilateral hearing loss requires 
him to wear hearing aids and interferes with his ability to 
participate in conversations and listen to radio and television 
programs.  The Board further acknowledges that the Veteran's wife 
has provided a lay statement expressing her belief that the 
Veteran's active lifestyle, academics, and social commitments 
have been affected by his decreased hearing acuity.  However, the 
Veteran has not alleged, and the evidence of record does not 
otherwise show, that his service-connected disability prevents 
him from working or has a marked interference with employment.  
Additionally, the competent evidence of record does not indicate 
that the Veteran's hearing loss results in a marked functional 
impairment to a degree other than that addressed by VA's Rating 
Schedule or results in frequent, or any, hospitalization.  

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155 
(West 2002).  Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the 
competent evidence of record does not show that the Veteran's 
bilateral hearing loss has been productive of frequent, or any, 
periods of hospitalization.  Nor does that evidence show that his 
service-connected disability causes marked interference with 
employment beyond that envisioned by the schedular ratings 
already assigned.  In fact, the Board notes that the Veteran's 
hearing loss fails to meet the schedular criteria for exceptional 
patterns of hearing impairment under 38 C.F.R. § 4.86 (2010).  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in July 2008; rating decisions 
in December 2008 and June 2010; a statement of the case in 
January 2009; and supplemental statements of the case in October 
2009 and November 2009.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify 
the appellant, and had satisfied that duty prior to the final 
adjudication in the June 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

ORDER

Entitlement to a compensable rating for bilateral hearing loss 
for the period prior to May 24, 2010, is denied.

Entitlement to rating in excess of 10 percent for bilateral 
hearing loss for the period since May 24, 2010, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


